


EXHIBIT 10.1


TRUST AGREEMENT
FOR THE
RAYONIER INC.
LEGAL RESOURCES TRUST




--------------------------------------------------------------------------------






This amended and restated trust Agreement is made this 28th day of June 2014, by
and between Rayonier Inc. (the “Company”) and Wells Fargo Bank, National
Association, a national banking association, as trustee hereunder ( “Trustee”).
This Agreement replaces the original Trust Agreement for the Rayonier Inc. Legal
Resources Trust dated the 31st day of December 2001.
WHEREAS, the Company has adopted the nonqualified deferred compensation plans
and entered into the other benefits agreements (collectively, the “Benefits
Arrangements”) listed on Appendix A, including the Executive Severance Pay Plan
(the “Executive Severance Plan”), and, for this purpose, the right to have had
deposited with the trustee under the Trust Agreement for Rayonier Inc. Executive
Severance Plan (the “Executive Severance Trust”) amounts in respect thereof;
WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Benefits Arrangements with respect to the executives and key employees
and participating in the Benefits Arrangements and identified at any time on
Tier I and Tier II under the Executive Severance Plan as amended and updated
from time to time (herein each, an “Executive” and together, the “Executives”);
WHEREAS, the Company wishes to establish a Legal Resources Trust (hereinafter
called this “Trust”) and to contribute to it assets that shall be held therein,
subject to the claims of the Company’s creditors in the event of the Company’s
Insolvency, as herein defined, until paid to or for the benefit of the
Executives and their beneficiaries to pay certain litigation and similar
expenses as may be incurred in connection with the collection of any amounts due
to them under the Benefits Arrangements or the enforcement of any rights they
may have thereunder (as hereinafter defined, “Contest Payments”); and
WHEREAS, it is the intention of the Company to make contributions to this Trust
to provide itself with a source of funds to provide Contest Payments as herein
provided.
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of each of the Benefits
Arrangements as an unfunded arrangement maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for purposes of Title I of the Employee Retirement Income Security Act
of 1974.
NOW, THEREFORE, the parties do hereby establish this Trust and agree that this
Trust shall be comprised, held and disposed of as follows:
Section 1.
Establishment of Trust.

(a)The Company hereby deposits with Trustee in trust the amounts listed in
Appendix B, which shall be the principal of this Trust to be held, administered
and disposed of by Trustee as provided in this Agreement.
(b)The Trust hereby established shall be irrevocable.
(c)This Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.
(d)The principal of this Trust, and any earnings thereon, shall be held separate
and apart from other funds of the Company and, subject to Section 8 below, shall
be used exclusively for the uses and purposes of the Executives and general
creditors, as herein set forth. The Executives and their beneficiaries shall
have no preferred claim on, or any beneficial ownership interest in, any assets
of this Trust. Any rights created under the Benefits Arrangements and this
Agreement shall be mere unsecured contractual rights of the Executives and their
beneficiaries against the Company. Any assets held by this Trust will be subject
to the claims of the Company’s general creditors under federal and state law in
the event of Insolvency, as defined in Section 5 below.
(e)Without limiting the mandatory contribution provision of Section 2, the
Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property in trust with Trustee to augment
the principal to be held, administered and disposed of by Trustee as provided in
this Agreement. Neither Trustee nor any Executive or beneficiary shall have any
right to compel such additional deposits.
(f)Of the amounts deposited with Trustee, upon a Change in Control an amount
equal to $250,000 shall be set aside as a reserve, $150,000 shall be released
upon receipt of the written notice provided for in Section 4(c) or applied as
provided therein following a Change in Control, and $100,000 of which shall be
set aside as a reserve for expenses of Trustee under Sections 10(d) and 11(a)
incurred following a Change in Control.
Section 2.
Additional Contributions/Addition or Removal of Executives.

(a)For all purposes of this Agreement, “Change in Control” has the meaning
referenced in the Executive Severance Plan, and as the same may be amended from
time to time prior to the occurrence of a Change in Control. The amounts set
aside with the Trustee shall be a pool of funds to be applied as provided for
herein and shall not constitute a separate entitlement of an Executive to any
particular amount hereunder.




--------------------------------------------------------------------------------




(b)At any time prior to a Change in Control, the Company may remove individuals
or include additional individuals as Executives covered by the Executive
Severance Plan, and upon such action, shall provide written notice to Trustee
which notice in the case of an additional Executive, shall include the required
information in respect of such additional Executive. Subject to the provisions
of Section 13(c) below, the Company has agreed that from and after a Change in
Control it shall not be entitled to remove the name of any Executive covered
hereunder prior to the time that all amounts due in respect of such Executive
under the applicable Benefits Arrangement shall have been fully paid to such
Executive or his or her beneficiaries.
Section 3.
Covered Payments.

(a)On the effective date hereof, no less frequently than annually thereafter, at
the time any additional Executive is added hereunder and at the time of a Change
in Control, the Company shall deliver to Trustee a payment schedule (the
“Payment Schedule”) that indicates the amounts payable in respect of each
Executive (and his or her beneficiaries), that provides a formula or other
instructions acceptable to Trustee for determining the amounts so payable, the
form in which such amount is to be paid (as provided for or available under the
Benefits Arrangements), and the time of commencement for payment of such
amounts.
(b)Prior to a Change in Control (and following a Change in Control, absent
obvious mistake), the entitlement of an Executive or his or her beneficiaries to
benefits under the Benefits Arrangements shall be determined by the Company or
such party as it shall designate under the Benefits Arrangements, and, in any
event, any claim for benefits shall be considered and reviewed under the
procedures set out in the Benefits Arrangements.
(c)The Company shall make payment of benefits directly to an Executive as they
(d) become due under the terms of the Benefits Arrangements. The Company shall
notify Trustee of its payment of benefits at the time amounts are payable to
participants or their beneficiaries. Upon any such payment, the Company shall
provide Trustee with a new Payment Schedule reflecting the payments made by the
Company.
(e)Nothing in this Agreement shall serve to relieve the obligations of the
Company to make payments under the Benefits Arrangements in respect of an
Executive prior to the time that any payment has been made to an Executive or
his or her beneficiary. The Company shall make each such payment as it falls
due.
Section 4.
Payment of Legal and Related Expenses.

(a)Company’s Obligation to Pay Legal and Related Expenses. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses that the
Executive or his or her beneficiaries may reasonably incur in pursuing in good
faith payment of any amount due to the Executive or such beneficiaries under any
Benefit Arrangement, or as a result of any contest by the Company or others of
the validity or enforceability of, or liability under, any provision of any
Benefits Arrangement or any guarantee of performance thereof (collectively,
“Contest Payments”), plus in each case such interest as may be provided for
under the applicable Benefits Arrangement but not less than the highest
applicable Federal long-term rate in effect as of the date of the Change in
Control determined as provided for in Sections 7872(f)(2)(B) and 1274(d)(1)(A)
of the Internal Revenue Code of 1986, as amended, without regard to whether or
not the Executive or such beneficiaries prevail, in full or in part, in any such
matter and without regard to the duration of the delay in time of payment.
(b)Trustee’s Disbursement of Contest Payments. Provided that this Agreement has
not been earlier terminated pursuant to Section 11 hereto, then pursuant to the
Claims Procedure specified on Schedule 1 hereto, as amended from time to time as
hereinafter provided (the “Claims Procedure”), Trustee shall advance Contest
Payments on behalf of any Executive requesting that payment be made to his or
her Legal Representative up to $150,000 or, if less, up to the balance remaining
in trust exclusive of reserves; provided that, if Contest Payments are sought on
behalf of three or more Executives arising from substantially the same
circumstances, the Trustee shall aggregate the Contest Payments for the benefit
of all participants hereunder. The timing and manner of payment of Contest
Payments shall be made in the sole and reasonable discretion of the Trustee in
accordance with the Claims Procedure. The Claims Procedures may be modified by
the Company, with the reasonable agreement of Trustee prior to a Change in
Control, and may be reasonably amended by the Trustee thereafter; provided that,
no such Claims Procedure shall be inconsistent with making the full resources in
Trust available to expedite payment of benefits to the Executives and their
beneficiaries under the Benefits Arrangements and to avoid Executives being
required to advance any amounts whatsoever for the payment of legal fees in
connection therewith. A written copy of the Claims Procedure, as it may be
amended from time to time, shall be provided to each Executive upon a Change in
Control.
(c)Trustee’s Written Notification Requirements. If within 15 days of a Change in
Control the Trustee has not received written notice from the trustee under the
Executive Severance Trust of the receipt by such trustee of the amounts required
to be deposited with such trustee upon a Change in Control in respect of each
Executive (other than an Executive who shall have received not less than the
full Cash Portion to which such Executive is entitled under the Severance
Arrangements, as such term is defined in the Executive Severance Trust),
together with a copy of the current payment schedule provided for under the
Executive Severance Trust, there shall be presumed to be a claim under the
Claims Procedure and the Trustee shall transfer an amount of not less than
$150,000 as a retainer to the law firm designated pursuant to the Claims
Procedure within five business days thereafter.






--------------------------------------------------------------------------------




Section 5.
Trustee Responsibility Regarding Payments to Trust Beneficiary When The Company
Is Insolvent.

(a)Trustee shall cease payments hereunder if the Company is Insolvent. The
Company shall be considered “Insolvent” for purposes of this Agreement if (i)
the Company is unable to pay its debts as they become due, or (ii) the Company
is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.
(b)At all times during the continuance of this Trust, as provided in Section
1(d) hereof, the principal and income of this Trust shall be subject to claims
of general creditors of the Company under federal and state law as set forth
below.
(1)The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to Trustee
that the Company has become Insolvent, Trustee shall determine whether the
Company is Insolvent and, pending such determination, Trustee shall discontinue
payment of benefits to Executives or their beneficiaries.
(2)Unless Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, Trustee shall have no duty to inquire whether the
Company is Insolvent. Trustee may in all events rely on such evidence concerning
the Company’s solvency as may be furnished to Trustee and that provides Trustee
with a reasonable basis for making a determination concerning the Company’s
solvency.
(3)If at any time Trustee has determined that the Company is Insolvent, Trustee
shall discontinue payments hereunder and shall hold the assets of this Trust for
the benefit of the Company’s general creditors. Nothing in this Agreement shall
in any way diminish any rights of Executives or their beneficiaries to pursue
their rights as general creditors of the Company with respect to benefits due
under the Benefits Arrangements or otherwise.
(4)Trustee shall resume the payments in accordance with Section 4 of this
Agreement only after Trustee has determined that the Company is not Insolvent
(or is no longer Insolvent).
(c)Provided that there are sufficient assets, if Trustee discontinues the
payment from this Trust pursuant to Section 5 hereof and subsequently resumes
such payments, the first payment following such discontinuance shall include the
aggregate amount of all payments due under the terms hereof for the period of
such discontinuance, less the aggregate amount, if any, paid directly to
Executives or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.
Section 6.
Payments to the Company.

Except as provided in Section 5 hereof, after a Change in Control, the Company
shall have no right or power to direct Trustee to return to the Company or to
divert to others any of this Trust assets before all payment of benefits have
been made to Executives and their beneficiaries pursuant to the terms of the
Benefits Arrangements.
Section 7.
Investment Authority.

(a)In no event may Trustee invest in securities (including stock or rights to
acquire stock) or obligations issued by the Company, other than a de minimis
amount held in common investment vehicles in which Trustee invests. All rights
associated with assets of this Trust shall be exercised by Trustee or the person
designated by Trustee and shall in no event be exercisable by or rest with the
Executives.
(b)The Trustee shall invest the principal of this Trust and any earnings thereon
in (i) U.S. Government Securities, (ii) time deposits and certificates of
deposit of any institution that is a member of the Federal Reserve System having
capital of not less than $500 million, and (iii) money market, mutual, or
similar funds that invest in such securities referred to in (i) and (ii) above
as chosen by the Trustee in the prudent exercise of its fiduciary duty
hereunder, or in such other manner as may be directed by the Company in writing
prior to a Change in Control.; provided that, if at any time prior to a Change
in Control the corpus of the Trust shall decline below $1,250,000 as a result of
investments made pursuant to the direction of the Company, then promptly upon
notice to the Company from the Trustee, the Company shall transfer additional
funds to the Trustee to cause the corpus to be equal to $1,250,000.
(c)The Company shall have the right, at anytime, and from time to time in its
sole discretion, to substitute marketable securities of equal fair market value
for any asset held by this Trust; provided that, following a Change in Control,
such substitution of assets shall be subject to the acceptance of Trustee.
Section 8.
Disposition of Income.

During the term of this Trust prior to a Change in Control, all Distributable
Income received by this Trust, net of expenses and taxes, shall be distributed
to the Company no less frequently than semi-annually, unless otherwise directed
by the Company, and from and after a Change in Control shall be accumulated and
reinvested. “Distributable Income” shall mean gain or income actually realized
on the amounts held in Trust but only to the extent that the aggregate fair
market value of the assets held in Trust following the distribution of such
amounts and payment of all expenses of this Trust paid or accrued as of the
distribution date not otherwise satisfied by the Company, would equal or exceed
the principal amounts deposited by the Company with Trustee under Section 2(a).




--------------------------------------------------------------------------------




Section 9.
Accounting by Trustee.

Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between the Company and
Trustee. Within 30 days following the close of each calendar year and within 30
days after the removal or resignation of Trustee, Trustee shall deliver to the
Company a written account of its administration of this Trust during such year
or during the period from the close of the last preceding year to the date of
such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in this
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be.
Section 10.
Responsibility of Trustee.

(a)Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Benefits Arrangements or this Trust and is given in writing by
the Company. In the event of a dispute between the Company and a party, Trustee
may apply to a court of competent jurisdiction to resolve the dispute.
(b)The Company hereby indemnifies Trustee against losses, liabilities, claims,
costs and expenses in connection with the administration of this Trust, unless
resulting from the gross negligence or willful misconduct of Trustee. To the
extent the Company fails to make any payment on account of an indemnity provided
in this Section 10(b), in a reasonably timely manner, Trustee may obtain payment
from this Trust. If Trustee undertakes or defends any litigation arising in
connection with this Trust or to protect an Executive’s or a beneficiary’s
rights under the Benefits Arrangements, the Company agrees to advance to
Trustee, and to indemnify Trustee against Trustee’s costs, reasonable expenses
and liabilities (including, without limitation, attorneys’ fees and expenses)
relating thereto and to be primarily liable for such payments. If the Company
does not pay such costs, expenses and liabilities in a reasonably timely manner,
Trustee may obtain payment from this Trust.
(c)Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.
Following a Change in Control, Trustee may select independent legal counsel
(which can include its in-house counsel) and may consult with counsel or other
experts with respect to its duties and with respect to the rights of Executives
and their beneficiaries under the Benefits Arrangements.
(d)Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and in good faith may rely on any
determinations made by such agents and information provided to it by the
Company.
(e)Trustee shall have, without exclusion, all powers conferred on trustees by
applicable law, unless expressly provided otherwise herein.
(f)Notwithstanding any powers granted to Trustee pursuant to this Agreement or
to applicable law, Trustee shall not have any power that could give this Trust
the objective of carrying on a business and dividing the gains therefrom, within
the meaning of section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.
Section 11.
Compensation and Expenses of Trustee Resignation and Removal of Trustee.

(a)The Company shall timely pay all administrative and Trustee’s fees and
expenses. If not so paid, the fees and expenses shall be paid from this Trust.
(b)Prior to a Change in Control, Trustee may resign at any time by written
notice to the Company, which shall be effective sixty (60) days after receipt of
such notice unless the Company and Trustee agree otherwise. Following a Change
in Control, Trustee may resign only after the appointment of a successor Trustee
reasonably acceptable to a majority of the Executives hereunder. If Trustee
resigns within two years after a Change in Control or if the Company fails to
act within a reasonable period of time following such resignation, Trustee shall
apply, at the expense of the Company, to a court of competent jurisdiction for
the appointment of a successor Trustee or for instructions.
(c)Trustee may be removed by the Company on sixty (60) days notice or upon
shorter notice accepted by Trustee prior to a Change in Control. Following a
Change in Control, Trustee may only be removed by the Company with the consent
of a majority of the Executives hereunder and upon appointment of a qualified
successor Trustee hereunder reasonably acceptable to the majority of the
Executives hereunder.
(d)Upon resignation or removal of Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed with sixty (60) days after receipt of acceptance
of an appointment as trustee by a successor trustee, unless the Company extends
the time limit.
(e)If Trustee resigns or is removed, a successor shall be appointed by the
Company, in accordance with Section 12 hereof, by the effective date of
resignation or removal under this Section 11. If no such appointment has been
made, Trustee may apply to a court of competent jurisdiction for appointment of
a successor or for instructions. All expenses of Trustee in connection with the
proceeding shall be allowed as administrative expenses of this Trust.




--------------------------------------------------------------------------------




(f)Any Trustee of any trust created hereunder shall be an institution having
total assets under management of at least ten billion dollars ($10,000,000,000)
at the time of appointment and at all times thereafter (the “Minimum Assets
Requirement”). Should Trustee cease to have total assets of at least ten billion
dollars ($10,000,000,000) under management or cease to be so selected, Trustee
shall be removed and a successor Trustee appointed in accordance with the
provisions of Sections 10 and 11 hereof.
Section 12.
Appointment of Successor.

(a)If Trustee resigns or is removed in accordance with Section 11 hereof, the
Company may appoint any bank trust department or other party that may be granted
corporate trustee powers under state law who meets the Minimum Assets
Requirement, as a successor to replace Trustee upon resignation or removal (a
“Qualified Trustee”); provided that, following a Change in Control, if Trustee
resigns or is removed in accordance with Section 11 the successor trustee shall
be reasonably acceptable to a majority of the Executives hereunder at the time.
In any such event, the appointment shall be effective when accepted in writing
by the new Trustee, who shall have all of the rights and powers of the former
Trustee, including ownership rights in this Trust. The former Trustee shall
execute any instrument necessary or reasonably requested by the Company or the
successor Trustee to evidence the transfer.
(b)The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Sections
9 and 10 hereof. The successor Trustee shall not be responsible for and the
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.
(c)The Company shall provide the name of the successor Trustee to each
Executive, or if applicable, his or her beneficiaries receiving benefits at the
time of the appointment of Trustee.
(d)The Company shall execute such indemnification or other agreement with
Trustee as may be reasonably requested and customary for trustees performing
services of this kind.
Section 13.
Amendment or Termination.

(a)This Agreement may be amended by a written instrument executed by Trustee and
the Company. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Benefits Arrangements or shall make this Trust revocable
after it has become irrevocable in accordance with Section 1 hereof.
(b)Except as provided in Section 13(c), this Trust shall not terminate until the
date on which each Executive and their beneficiaries are no longer entitled to
benefits pursuant to the terms of the Benefits Arrangements and all fees and
expenses of this Trust have been paid.
(c)Upon written approval of all Executives and beneficiaries entitled to payment
of benefits pursuant to the terms of the Benefits Arrangements, the Company may
terminate this Trust prior to the time all benefit payments under the Benefits
Arrangements have been made.
(d)This Agreement may not be amended or terminated by the Company for two (2)
years following a Change in Control without the written consent of a majority of
the Executives then covered by this Agreement except, if in the opinion of
Review Counsel (as such term is defined in Schedule 3 hereto), such amendment is
necessary to maintain the tax status of this Trust, the deferred compensation
status of the Benefits Arrangements, or status of this Trust under the Employee
Retirement Income Security Act of 1974 as amended to this Trust.
(e)Upon termination of this Trust any assets remaining in this Trust, after
payment of all expenses of this Trust, shall be returned to the Company.
Section 14.
Miscellaneous.

(a)Any provision of this Agreement prohibited by law shall be ineffective to the
extent of any such prohibition, without invalidating the remaining provisions
hereof.
(b)Benefits payable to any Executive and his or her beneficiaries under this
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.
(c)This Agreement shall be governed by and construed in accordance with the laws
of the State of North Carolina, to the extent not preempted by applicable
federal law.
Section 15.
Effective Date.

The effective date of this Agreement shall be the date and year first above
written.






--------------------------------------------------------------------------------




RAYONIER INC.
 
 
 
/s/ SHELBY L. PYATT
By:
Shelby L. Pyatt
Its:
Vice President,
 
Human Resources
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
/s/ ALAN C. FRAZIER
By:
Alan C. Frazier
Its:
Senior Vice President
 
Managing Director







--------------------------------------------------------------------------------






APPENDIX A
BENEFITS ARRANGEMENTS


1.    Rayonier Inc. Excess Benefit Plan


2.    Rayonier Inc. Excess Savings and Deferred Compensation Plan


3.
Rayonier Inc. Executive Severance Pay Plan



4.    Rayonier Inc. Executive Severance Trust




--------------------------------------------------------------------------------




APPENDIX B
COMPANY DEPOSITS WITH TRUSTEE


As soon as practicable following the establishment of the Rayonier Advanced
Materials Inc. Legal Resources Trust, Wells Fargo Bank, National Association
will transfer $1,979,670 from the Rayonier Inc. Legal Resources Trust,
representing approximately sixty percent (60%) of the Rayonier Inc Legal
Resource Trust assets, to the Rayonier Advanced Materials Inc Legal Resources
Trust. The remaining balance shall become the principal of the Rayonier Inc.
Legal Resources Trust.




--------------------------------------------------------------------------------










Schedule 1
Claims Procedure for
Contest Payments and Interest Claims


The following is the Claims Procedure referenced in Section 4 of the Trust
Agreement for the Rayonier Inc. Legal Resources Trust, dated as of June 28, 2014
(the “Agreement”). Terms not otherwise defined herein have the same meaning as
in the Agreement.
I.    General
A.    Categories of Contest Payments. Trustee shall promptly pay Contest
Payments and Interest Claims (defined below) from the Trust upon satisfaction of
the requirements set forth in this Claims Procedure, as it may be amended from
time to time in accordance with the Agreement. Contest Payments shall be
classified by the Trustee hereunder as (1) Individual Contest Payments Claims,
(2) Group Contest Payments Claims and (3) Interest Claims, and processed
pursuant to the procedures outlined below (each a “Claim” and collectively,
“Claims”).
B.    Information on Claims and Disbursements. The Trustee shall promptly notify
all Executives of any Claims made hereunder. The Trustee shall promptly inform
the Company and each Executive of all Contest Payments and amounts paid on
Interest Claims made hereunder.
C.    Preliminary Approval. Prior to incurring expenses that may become Contest
Payments, an Executive may, but shall not be required to, seek a preliminary
approval from the Trustee as to whether Trustee reasonably expects to approve
such expenses as Contest Payments hereunder. Trustee shall seek to respond to
such request expeditiously and shall consult with Review Counsel (defined below)
as Trustee deems appropriate. Submission of a request for preliminary approval
shall not bar the submission of an Individual Contest Payments Claim or Interest
Claim and any preliminary approval shall not bind the Trustee.
C.    Finality of Determinations. All determinations of the Trustee made in good
faith are final. Except as provided below with respect to certain retainer
payments made to pursuant to a Retention Agreement or Lead Counsel Agreement,
neither the Executive nor anyone else receiving Contest Payments shall be
required to account to the Trustee, to any other Executive, to the Company or
otherwise in respect thereof once the Contest Payments have been made hereunder.
II.    Administration of Claims
A.    Individual Contest Payments Claim.
(1)     Submission of Claim to Trustee. Except as provided below for Group
Contest Payments Claims or Interest Claims, an Executive seeking payment or
advance of Contest Payments, shall submit a request to the Trustee in writing
(an “Individual Contest Payments Claim”) setting forth the following:
(a)
    the nature and amount of the payments that have not been, or were not
timely, received from the Company;

(b)
    the terms of the applicable Benefits Arrangement(s);

(c)
    if applicable, a copy of a retention agreement or other writing from a
lawyer (i) setting forth the amount of any advance or retainer requested, (ii)
stipulating that the attorney’s fees and expenses shall be limited to matters
reasonably related to the Benefits to which the Executive is entitled, and (iii)
undertaking to transfer any excess retainer remaining unearned at the end of the
engagement (x) to the Trustee after the Executive has received all of the
Benefits to which he or she may be entitled pursuant to the Benefits
Arrangements or earlier as may be directed by the Executive or (y) to any
successor lawyer designated by the Executive at any time who makes substantially
the same undertakings provided for herein (a “Retention Agreement”);

(d)
    if applicable, invoices or other evidence of incurred or anticipated
expenses (including, for example, amounts in respect of anticipated
disbursements for actuarial experts or other consultants);

(e)
    the amount of the Contest Payments requested, together with any other
information that the Executive believes would be useful to Trustee in payment of
the Contest Payments, and





--------------------------------------------------------------------------------




(f)
    a certificate signed by the Executive (or applicable beneficiary or the
legal representative of such Executive or beneficiary) certifying to Trustee
that the Company is in default in paying the amount specified in (a) above.

(g)



(2)    Submission and Review of Claim; Payment. Trustee shall provide a copy of
the Individual Contest Payments Claim to the Company within three (3) business
days of receipt thereof. If within five (5) business days thereafter, Trustee
has not received confirmation satisfactory to Trustee of payment to or for the
benefit of Executive of the full amount identified by Executive as owed under
Section II.A(1)(a) above, Trustee shall promptly make the requested Contest
Payments or, in its sole discretion, may submit the Individual Contest Claim to
Review Counsel (as provided in Section II.D, below), together with any response
received from the Company with respect to such Claim (a copy of which shall also
be provided to the Executive) and a copy of the Payment Schedule in respect of
such Executive at the time of a Change in Control (and a copy of any update
provided by the Company thereafter). Upon receipt of the Review Counsel
Authorization, as provided below, the Trustee promptly shall make the Contest
Payments or advise the Executive in writing of its determination that the Claim
is either denied or adjusted based upon Trustee’s determination in light of the
Review Counsel Authorization and the other provisions of this Claims procedure
and the Agreement and shall include in reasonable detail the basis of its
determination.
B.    Interest Claim.
(1)     Submission of Claim to Trustee. An Executive seeking payment of interest
pursuant to the last sentence of Section 4(c) of the Agreement shall submit a
request to the Trustee in writing (an “Interest Claim”) setting forth the
following:
(a)
the nature and amount of the payment(s) that have not been, or were not timely,
received from the Company with respect to which the Interest Claim is being
made;

(b)
the terms of the applicable Benefits Arrangement(s);

(c)
the calculation of the amount of the interest payable, and

(d)
a certificate signed by the Executive (or applicable beneficiary or the legal
representative of such Executive or beneficiary) certifying to Trustee that the
Company has not paid the interest amounts requested.

(2)    Submission and Review of Claim and Payment. Trustee shall provide a copy
of the Interest Claim to the Company within three (3) business days of receipt
thereof. If within five (5) business days thereafter, Trustee has not received
confirmation satisfactory to Trustee of payment to or for the benefit of
Executive of the full amount identified by Executive as owed under Section
II.B(1)(a) above, Trustee shall promptly make the requested interest payment or,
in its sole discretion, may submit the Interest Claim to Review Counsel (as
provided in Section II.D, below), together with any response received from the
Company with respect to such Claim (a copy of which shall also be provided to
the Executive) and a copy of the Payment Schedule in respect of such Executive
at the time of a Change in Control (and a copy of any update provided by the
Company thereafter). Upon receipt of the Review Counsel Authorization, as
provided below, the Trustee promptly shall pay the Interest Claim or advise the
Executive in writing of its determination that the Interest Claim is either
denied or adjusted based upon Trustee’s determination in light of the Review
Counsel Authorization and the other provisions of this Claims procedure and the
Agreement, and shall include in reasonable detail the basis of its
determination.
C.    Group Contest Payments Claim. Upon (a) the request of a majority of all of
the Executives under the Agreement after a Change in Control, or (b) receipt by
the Trustee of three or more Individual Contest Payments Claims that in the
opinion of Review Counsel present common issues of law and fact, or (c) the
lapse of the period provided for in Section 4(c) without receipt of notice of
the required deposits, a Group Contest Payments Claim shall be deemed to have
been made. Upon the existence of a Group Contest Payments Claim, Individual
Contest Payments Claims and Interest Claims shall be suspended and the following
procedures shall apply.
(1)    Appointment of Executive Group Committee. The Trustee shall promptly
advise each of the Executives of the existence of the Group Contest Payments
Claim and shall provide for the selection of an Executive Group Committee, which
shall be comprised of three of the Executives potentially eligible for benefits
under the Agreement with the following characteristics, to the extent feasible:
(a) at least one of whom shall not be a present employee of the Company; (b) at
least two of whom shall be or at one time have been a Tier I Executive, and (c)
at least one of whom shall be or at one time have been a Tier II Executive.
While the method of selection shall be in the discretion of the Trustee, it is
anticipated that the Trustee shall provide a mechanism for the Executives to
select the Executive Group Committee with the indicated characteristics, by
majority vote of the Executives covered by the Agreement; provided that, if
selection in this fashion cannot, in the sole judgment of the Trustee, be made
expeditiously in a timely manner under the circumstances, the Trustee shall
appoint the members of the Executive Group Committee. Any Executive may recuse
himself or herself from service on the Executive




--------------------------------------------------------------------------------




Group Committee by notice to the Trustee. In the event of a vacancy on the
Executive Group Committee, the Trustee shall appoint a replacement in a manner
consistent with the desired composition of the Executive Group Committee and may
provide for selection by the remaining Executives or by the remaining members of
the Executive Group Committee itself, in the Trustee’s discretion. If one or
more openings exist on the Executive Group Committee because no eligible
Executive is able or willing to serve, the Trustee shall be the second and/or
third member of the Executive Group Committee or may appoint any third party
unrelated to the present employees of the Company to assume that role. If there
are no eligible Executives able and willing to serve, the Trustee shall act as
the Executive Group Committee. Except as the Executive Group Committee may
decide by unanimous vote of its members, all decisions of the Executive Group
Committee shall be made by majority vote.
(2)    Function of the Executive Group Committee. The Executive Group Committee
shall select a law firm or law firms (“Lead Counsel”) to represent the
Executives in an action against the Company for Benefits, which selection may be
made in consultation with the Trustee, but whose selection is in the sole
discretion of the Executive Group Committee. The Executive Group Committee shall
enter into the Lead Counsel Agreement (defined below), to which the Trustee
shall also be a party for the limited purposes provided for below.
(3)    Lead Counsel Retention Agreement.
    (a) As a condition to payment of the Contest Payments to Lead Counsel, Lead
Counsel and the Executive Group Committee shall enter into a retention agreement
(the “Lead Counsel Agreement”) that shall provide, among other things, that
amounts transferred to Lead Counsel shall be used for the principal purpose of
securing benefits under the Benefits Arrangements as provided under the
Agreement and that any amounts remaining unexpended at the conclusion of the
representation shall be returned to the Trustee solely for distribution pro rata
to the Executives and their beneficiaries based upon the aggregate amount shown
on the Payment Schedules of all Executives as of the date of the Change in
Control and such amounts shall not be returned to the Company. The Lead Counsel
may retain other counsel or experts as it deems appropriate pursuant to the
instructions of the Executive Group Committee.
    (b)    Lead Counsel Retainer. Subject to the Conflicts of Interest
provisions of the following subsection, the Lead Counsel Agreement shall provide
for a retainer of not less than $150,000 and not more than 75% of the remaining
value of the Trust, with such excess over $150,000 determined by the Trustee in
consultation with Review Counsel. The amount of the retainer shall be
replenished upon request of the Executive Group Committee, as determined by the
Trustee in its sole and reasonable judgment taking into account the purposes of
the Trust. For this purpose, a Group Contest Payments Claim shall be given
preference over any Individual Contest Payments Claim up to 75% of the value of
the Trust and over any Interest Claim.
    (c)     Conflicts of Interest. The Lead Counsel Agreement shall provide that
in the event Lead Counsel, in the exercise of its professional judgment,
believes at any time that it cannot reasonably represent the interests of all of
the Executives entitled to benefit from the Agreement because of an inherent
conflict in their interests that has not otherwise been waived or that is not in
the judgment of Lead Counsel susceptible of waiver, Lead Counsel shall, upon
notice to the Trustee and all of the Executives, divide the remaining amount of
the Retainer so as to provide a per capital portion thereof to new counsel
selected by each group of Executives whose interests cannot be represented by
Lead Counsel and to the Executives, if any, that Lead Counsel shall continue to
represent. Any such new counsel shall be required to enter into a retention
agreement substantially similar to the Lead Counsel Agreement.
D.    Review Counsel Authorization.
(1)    Review Counsel. “Review Counsel” shall be the in-house counsel of Trustee
where Trustee has in-house counsel and in no event shall be counsel to the
Executive making the Claim or to the Company.
(2)    Claims Review Process. Within five (5) business days of receipt of an
Interest Claim or Individual Contest Payments Claim and related documentation
from Trustee, Review Counsel shall approve a request for Contest Payments,
unless, in the sole and reasonable judgment of Review Counsel, it concludes that
all or a portion of the Claim for the requested Contest Payments should be
denied because, pursuant to the underlying Benefits Arrangement(s) and/or the
Agreement, (i) the Executive is not eligible to receive Contest Payments, (ii)
there is no colorable argument of any kind to support the claim for Benefits
underlying the Claim, or (iii) the advance or payment reimbursement requested is
excessive in light of the nature and magnitude of the Claim, the likelihood of
success on the merits or the available funds in the Trust. In the case of a
determination under (iii), Review Counsel shall recommend an amount of the
Contest Payments to be paid by Trustee.
(3)     Review Counsel Authorization. Review Counsel shall notify Trustee
promptly in writing of its decision with respect to any Claim brought to Review
Counsel hereunder (a “Review Counsel Authorization”), and




--------------------------------------------------------------------------------




Trustee may rely on the Review Counsel Authorization for all purposes of the
Agreement. The decision by Trustee based upon a Review Counsel Authorization
shall be final and not subject to appeal. Denial or modification of a Claim for
Contest Payments shall not bar a subsequent Claim by Executive for Contest
Payments.
III.    Miscellaneous
A.    Submissions and Notices.     All submissions and notices or other
communications hereunder shall be in writing and shall be given by hand, by
nationally recognized overnight courier or by Express, registered or certified
mail, postage prepaid, return receipt requested, at the addresses set forth in
the records provided to Trustee by the Company from time to time. Notices shall
be deemed to have been received upon the earlier of actual receipt thereof or,
with respect to delivery by overnight courier or Express mail, the day following
delivery to such overnight courier or the U.S. Postal Service and, with respect
to delivery by registered or certified mail, the third day following such
delivery to the U.S. Postal Service. Notices may also be given in writing by
facsimile transmission to the parties at the facsimile numbers set forth in this
section, and such notices shall be deemed to have been received when confirmed
in writing, whether by manual or electronic re-transmission of receipt, by the
party for whom the transmission is intended. Any person may change its notice
address or facsimile number by written notice to Trustee and the Company. The
notice address of the Trustee is as follows:
Wells Fargo Institutional Retirement and Trust
Attn: Plan Administration Committee
MAC: D4000-051
One West Fourth Street
Winston-Salem, NC 27101


    B.    Permitted Delays in Payment.
(1)     Except in the case of the initial $150,000 payment pursuant to a Group
Contest Payments Claim, upon recommendation of Review Counsel, payment of all or
a portion of any Claims may be delayed for a reasonable time in anticipation of
receipt by Trustee of additional Claims from Executives and their beneficiaries
anticipated to be in an amount in excess of $50,000 per Executive or 50% of the
value of the Trust in the aggregate, or in anticipation of a Group Contest
Payments Claim that may subsume the individual Claims.
(2)     Except for the payment required pursuant to Section 4(c) upon failure of
the Trustee to receive the required written notice, to the extent payments
hereunder may be made only from funds held in the form of a deposit or
obligation, such payments may be postponed until such deposit or obligation
shall have matured.
C.    Timeliness of Claim. A Claim for payment hereunder must be made not later
than 180 days after the date on which the applicable bill, invoice or other
statement setting forth expenses incurred and reimbursable as Contest Payments
was rendered.
D.    Timing of Payments/Interest of Fairness. Subject to subsection E below,
payments and determinations shall be made by the Trustee in such manner and in
such order as the Trustee shall determine consistent with the intentions of the
Trust and Trustee’s good faith determination of fairness, and need not be made
in the order in which Claims are made hereunder.
E.    Maximum Individual Benefit. Notwithstanding any other provision of this
Agreement, unless a majority of the Executives consent in writing and prescribe
a different limitation, the aggregate amount paid to or in respect of an
Executive under the Agreement in respect of an Individual Contest Payments Claim
and Interest Claim shall not exceed $100,000 in the aggregate unless and until
all payments required under the Executive Severance Trust in respect of all of
the Severance Agreements of Executives thereunder shall have been paid.
F.    Withholding Taxes. The Trustee may rely on reasonable instructions from
the Company and/or Review Counsel as to any required government withholdings
with respect to payment of Contest Payments and payments on Interest Claims,
provided that no amount shall be withheld in respect of advances for legal fees.
G.    Beneficiaries. References to action by or on behalf of an Executive
hereunder shall include an action by or on behalf of a beneficiary of such
Executive and if the Executive is no longer able to act by reason of death or
mental defect, any action by the Executive hereunder may be taken by such
Executive’s legal representative, the Executive’s beneficiaries or their legal
representatives; provided that, for purposes of the Agreement, the Trustee may
rely on the opinion of Review Counsel in making distinctions between conflicting
interests of an Executive’s beneficiaries.
Adopted Effective June 28, 2014


